                                                                            5 I F"(3
                                                                   U.S.OiSTOCtOMRT
                 IN THE UNITED STATES DISTRICT COURT                  AUuUblMUlV.
                 FOR THE SOUTHERN DISTRICT OF GEORGIA                       ^          .'-q
                              AUGUSTA DIVISION                     20HaR25
                                         *
WHITESELL CORPORATION,
                                         •k
                                                                  CLERK
                                                                      SO.
                                         •k
            Plaintiff,
                                         k


                                         k
     V.                                               CV 103-050
                                         k


                                         k
ELECTROLUX HOME PRODUCTS, INC.,
HUSQVARNA, A.B., and HUSQVARNA           k


OUTDOOR PRODUCTS, INC.,                  k


                                         k


             Defendants.




                                   ORDER




     On March 14, 2019, at the Court's direction, the parties in

the captioned matter filed a Joint Submission in which they list

the remaining claims in the case.                  (Doc. No. 1171.)       The listed

claims include (1) Plaintiff Whitesell Corporation's breach of

contract claim against Defendant Husqvarna Outdoor Products, Inc.

("Husqvarna") for its alleged failure to pay for excess fastener

inventory,    which   is   Count   111        of    Plaintiff s    Second       Amended

Complaint    filed    on   June   5,   2014        (doc.   no.   578),^      and       (2)



1 Count 111 of the Second Amended Complaint indicates that
Defendant Electrolux Home Products, Inc. ("EHP") "toolc and paid
for substantially all of Whitesell's inventory of parts" during
the Phase-Out Period of the parties' contractual relationship.
(Sec. Am. Compl. SI 149.) Husqvarna, on the other hand, "refused
to take all of Whitesell's inventory as required by Section 23.1
[of the Strategic Partnership Agreement]." (Id.) Count 111 goes
on to allege that Husqvarna's failure to pay for the excess
inventory is a breach of its implied covenant of good faith and
Defendants' breach of contract claim against Whitesell for its

alleged    failure       to   comply     with       its     phase-out     inventory

obligations,     which is Count II of each                Defendants' Answer and

Counterclaims (doc. no. 584 (Husqvarna) and doc. no. 585 (EHP)).

The parties have filed motions for summary judgment addressing

these    two   claims,   which   the   Court    will      resolve    herein.    More

specifically, the Court will now consider Defendant Husqvarna's

motion for summary judgment with respect to Plaintiff's claim for

the payment of excess fastener inventory and Plaintiff's partial

motion    for    summary      judgment       with    respect        to   Defendants'

counterclaims for the payment of expedite fees.                It is appropriate

to consider these motions together because they both concern the



fair dealing that-caused damage to Whitesell.     (Id. SISI 150-51.)
Notably, the motion for summary judgment on the issue of excess
fastener inventory was brought by Husqvarna only, with the
following proviso: "In the event Whitesell makes any suggestion
[that Count III is asserted against EHP] in its response, EHP has
indicated that it will join" the motion for summary judgment.
(Def. Husqvarna's Mot. for Summ. J. on Excess Fastener Inventory,
Doc. No. 1034, at 1 n.l.) Whitesell did not represent that it has
a claim against EHP for any alleged failure to pay for excess
fastener inventory in its responsive brief or sur-reply to the
motion for summary judgment. Instead, seven months later, in its
April 12, 2019 expert disclosures, Whitesell included damages from
EHP related to excess fastener inventory. Thus, EHP filed a motion
to join Husqvarna's motion for summary judgment. (Doc. No. 1190.)
Given the lack of factual allegat-ions against EHP in Count III,
the Court concludes that Whitesell has not asserted a claim against
EHP in the Second Amended Complaint for failure to pay for excess
fastener inventory.    Also, Whitesell's failure to affirmatively
respond to the contrary in its briefs waived any claim for excess
fastener inventory related to EHP parts. Accordingly, EHP's motion
to join Husqvarna's motion for summary judgment (doc. no. 1190) is
DENIED AS MOOT.
                                         2
parties' conduct during the Phase-Out Period of their contractual

relationship - that is, the period of time from April 24-25, 2008

to November 1, 2008, as detailed below.




                          I.   BACKGROUND


     The contractual relationship at issue in this case began with

a Strategic Partnership Agreement ("SPA") entered into on December

14, 2000.   Under the SPA, EHP agreed to purchase and Whitesell

agreed to provide all of EHP's "current and future needs of cold

headed/threaded fasteners and various related Class C items" from

January 1, 2001 through April 1, 2008.^     (See generally Sec. Am.

Compl., Ex. 1, SPA.)   The initial duration term of the contract

was later modified by the parties' Settlement Memorandum to expire

on November 1, 2008.   (Id., Ex. 2, 1 3.)

     The SPA provided a termination provision whereby a party could

terminate the supply agreement after completion of the initial

duration term of the contract if the party provided written notice

not less ■ than six months prior to the end of such term.    (Id. f




2   On June 12, 2006, EHP spun off its outdoor division into a
subsidiary of the Swedish company, Husqvarna A.B. The resulting
subsidiary. Defendant Husqvarna herein, remained bound to the
parties' contractual agreements. (See SPA, § 28.2.)

                                 3
23.0.)   The termination   provision   also set forth    the   parties'

obligations respecting the Phase-Out Period/^ providing:

     The parties shall cooperate in good faith and use their
     best efforts to wind up and complete the full utilization
     prior to the end of the Phase-Out Period, of all of
     supplier's product made for [Defendants]. Whitesell
     shall advise the quantities of all finished goods, work-
     in-process,. and   committed    purchased  products   and
     [Defendants] shall take delivery of all such Good{s)
     during this period. . . . Except as otherwise provided
     herein, all terms and conditions of this Agreement shall
     continue in effect throughout the Phase-Out Period.

(Id. 1 23.1.)

     On April 24, 2008, Husqvarna sent a termination letter to

Whitesell, providing written notice that pursuant to Section 23.0

of the SPA Husqvarna intended to terminate the supply agreement on

November 1, 2008, as to all parts terminable on that date.^      (Decl.

of Joy Odom in Support of Pl.'s Mot. for Partial Summ. J. on

Expedite Fees, Doc. No. 1037-1, Ex. 15.)     On April 25, 2008, EHP

sent a similar termination letter to Whitesell, providing for the

same termination date of November 1, 2008. (Id., Ex. 6.)             Both

letters recognized that the parties were in the midst of settlement

discussions with Defendants representing that they would continue



3  "If notice of termination is given then from and after the
delivery of such notice of termination and until the effective
date of such termination shall be called the      ^Phase-Out Period.'"
(Id. SI 23.1.)

^  The parts that were terminable on November 1, 2008 were all
parts transitioned to Whitesell by December 31, 2003, and any parts
which first came into use     after    December   31,   2003   and   were
immediately transitioned.
                                 4
to negotiate terms to possibly include an extension of the supply

agreement.     Past that, Defendants remarked that the parties "would

need to begin the ^Phase-Out Period' described in Section 23.1 of

the SPA and cooperate in good faith and use their best efforts to

wind up and complete full utilization of parts prior to the end of

the Phase-Out Period on November 1, 2008."                         The letters further

stated:   "By    May       1,    2008,    [Defendants]        will    provide    a    list

specifically identifying parts subject to this notice and would

appreciate      Whitesell         providing      information         concerning        ^the

quantities      of    finished       Goods,      work-in-progress            (sic),     and

committed purchased products' as required by Section 23.1 of the

SPA."     These letters provided the requisite six-month notice of

termination     for    parts      that    Whitesell     was     supplying     and     whose

contract duration terms would be expiring on November 1, 2008.

       The Phase-Out Period was a momentous time in this case.                          The


parties' eight-year relationship was coming to a partial close

while pivotal disputes regarding their contractual obligations

toward one another remained unresolved.                 The parties were at odds

with    each    other       on     crucial      terms      of      their     agreements.

Nevertheless,        the   parties       were   engaging      in    global    settlement

discussions, which included reference to a Special Master (see

Order of Apr. 23, 2008, Doc. No. 183).                Finally, the Court entered

an Order on June 12, 2008, informing the parties that it had grave

concerns about the validity, and therefore enforceability, of the

                                            5
SPA.^    (Doc. No. 191.)   Of note, discovery in the case was stayed

at the time.     The two motions at issue here involve this period of

time.


        First, Husqvarna moves for summary judgment on Whitesell's

claim that Husqvarna is liable for the excess fastener inventory

that Whitesell had on hand on November 1, 2008.              (Doc. No. 1034.)

Husqvarna contends that Whitesell's conduct during the Phase-Out

Period    was   indisputably   a   material   breach    of   its    good   faith

obligations under Section 23.1 of the SPA.              Husqvarna explains

that    Whitesell   intentionally    provided    an   untimely      and   grossly

inaccurate list of inventory in August 2008; thus, Whitesell cannot

now seek payment for excess inventory that it essentially hid from

Husqvarna until hours prior to the termination time.                  Whitesell

counters that while the inventory list may have been inaccurate,

there are triable issues of fact respecting Husqvarna's own bad

faith that preclude summary judgment.

        This is not the first iteration of this particular motion.

In March 2011, Husqvarna filed the same motion.              (Doc. No. 391.)

While the matter was fully briefed and evidence submitted on both

sides, Whitesell filed a Rule 56(d) declaration in which it claimed

that    Husqvarna's   motion   was   premature    because     "no    meaningful




5 The Order of June 12, 2008 would not have surprised the parties
since the Court expressed its concerns at a February 13, 2008
status conference and in a hearing on March 3, 2008.
                                      6
discovery ha[d] occurred in this lawsuit since 2006."                           (Decl. of

James A. Washburn, Doc. No. 408, M 3-4.)                         Through its Order of

March    29,    2013 terminating         the       motion,     the   Court    agreed    with

Whitesell, stating that while the parties had submitted thorough

declarations of the principal players in the dispute, neither party

had had the opportunity to cross-examine these witnesses.                              (Doc.

No.     496,    at   3.)         The   Court       observed:     "[T]he       declarations

demonstrate      various        points of contention           as to why each          party

conducted       itself     in    the   manner      it    did   during    [the    Phase-Out

Period].       I will not comment on whether those points of contentions

are material; suffice it to say, the disputed facts concerning the

parties' course of conduct are numerous." (Id. (emphasis added)®.)

        The    record      now     contains        the    referenced         declarations,

correspondence between the parties, internal e-mails, and other

documentary evidence, as well as the deposition testimony of the

key players, all of which provide ample evidence of the parties'

dealings during the Phase-Out Period.                     This evidence is integral

in determining        whether summary judgment is                    appropriate   on    the

instant motions, both of which call upon the Court to examine the

parties' good faith and fair dealings during the Phase-Out Period.




®  This portion of the prior ruling is emphasized to negate any
present assertion that the Court previously found material
disputes of fact precluding summary judgment.
                                               7
       The second motion resolved herein is Whitesell's motion for


summary judgment on Defendants' claim that it owes them expedite

fees, that is extra fees incurred by Defendants from alternative

suppliers in providing parts that should have been supplied by

Whitesell during the Phase-Out Period.           (Doc. No. 1037.)      Whitesell

contends that to the extent that Defendants incurred expedite fees,

if they even did, it was the result of Defendants' own delay in

ordering the parts from alternative suppliers.             Defendants counter

that   there   are   factual    issues   concerning       whether    Whitesell's

failure to provide a timely and accurate inventory list caused any

delay.    Moreover, Defendants contend that Whitesell's own conduct

in   threatening     to   terminate   supply   of   all   parts     that   it   was

supplying to Defendants caused them to incur much of the expedite

fees at issue in the case.


       The Court will now set forth the facts as revealed by the

evidence mentioned above.


       As described above, the April Termination Notices represented

that   Defendants     would    provide   lists    of   parts   that    would     be

terminating on November 1, 2008 and demanded Whitesell comply with

Section 23.1 of the SPA in providing a Phase-Out Inventory List.

Defendants did not provide their lists of parts until July 1, 2008.

Whitesell, however, also failed to provide the Phase-Out Inventory

List expeditiously.       Rather, Whitesell made clear during this time

that it believed Defendants were wrongfully terminating the supply
agreement.    (See^ e.g., Smith Ltr. of Aug. 4, 2008, Ex. 9 to the

Deal, of R. Perry Sentell, Doc. No. 390; Whitesell Ltr. of Aug.

20, 2008, Ex. 3 to Def. Husqvarna's Mot. for Summ. J. on Excess

Fastener Inventory.)        Whitesell also refused to give Defendants

assurances that it would provide continued supply until the end of

October.    (See Smith Ltr. of Aug. 4, 2008, at 3.)

      On Wednesday, August 20, 2008, four months into the six-month

Phase-Out Period, Whitesell supplied a Phase-Out Inventory List,

dated August 4, 2008.          (Def. Husqvarna's Mot. for Summ.               J. on

Excess Fastener Inventory, Doc. No. 1034, Ex. 3.)                   The testimony

of Whitesell's principal and chief executive officer, Mr. Neil

Whitesell, concerning this list is consequential.                   Mr. Whitesell

received the list from Whitesell's purchasing department a few

days prior to its disclosure.            (N. Whitesell Dep., Doc. No. 1070-

3, at 236-37, 240.)        Mr. Whitesell modified the list, "reducing

the   quantities    dramatically."            (Id.   at   237.)     Mr.    Whitesell

testified    that   he   did   so   as    a    result     of   "economic   duress,"

explaining: "[Defendants] were basically trying to put me out of

business, assassinate me, and I was reacting to all of the games

they were playing.       And I did this list.         It was inaccurate."      (Id.

at 237-38; see also id. at 240 ("Q: "[I]n frustration you just

reduced the quantities to some arbitrary number that would probably

not meet the defendant's (sic) demands from the phase out date?

A: That was the intent, yes.             Just to say you want to play that

                                          9
game, we'll play that game."); N. Whitesell Dep., Doc. No. 1070-

1, at 308 ("If you're trying to make an emphasis here that I

intentionally gave an inaccurate list, I absolutely did.").                   Mr.

Whitesell further testified that he cut the quantities on his own

without telling his employees about the changes.                 (N. Whitesell

Dep., Doc. No. 1070-3, at 241.)          Mr. Whitesell sent this modified

Phase-Out Inventory List to Defendants with an expectation that

Defendants would "buy this inventory."             (Whitesell Ltr. of Aug.

20,      2008,   at   2.)   The    Phase-Out   Inventory   List    understated

Whitesell's inventory positions by $22 million.                  (N. Whitesell

Dep., Doc. No. 1070-3, at 295-302.)

         Defendants were immediately wary of the Phase-Out Inventory

List, questioning the August 4^^ date of the list just two days

later, on Friday, August 22"^.          (Sentell E-mail of Aug. 22, 2008,

Ex. 1 to the Decl. of P. Sentell, Doc. No. 390.)                  Moreover, it

appeared     that     Whitesell   had   included   all   parts    it   had   been

supplying to Defendants, not just the terminating ones.                 (See N.

Whitesell Dep., Doc. No. 1070-2, at 346.)           Then, on Monday, August

25^'^,    Defendants expressed greater concern about the list.                 In

particular.       Defendants   were troubled that "if the numbers are

anywhere near accurate, the quantities listed for many covered

parts are grossly inadequate to supply Electrolux's requirements

until November 1, 2008."          (Sentell Ltr. of Aug. 25, 2008, Ex. 2 to

the Decl. of P. Sentell, Doc. No. 390.)             Defendants represented

                                        10
that 140 of the 905 parts purchased by EHP would be used up before

the end of the week.          (Id.)     Defendants were also unsettled by the

apparent       position      that   Whitesell       was     taking    that     all       parts

currently supplied would be terminated on November 1, 2008.                              (Id.)

Whitesell's immediate response was to reaffirm its position that

Defendants       were    wrongfully      terminating        the   supply       agreement.

(Balser Ltr. of Aug. 25, 2008, Ex. 7 to the Decl. of P. Sentell,

Doc. No. 390.)          Whitesell further responded that it had complied

with its only obligation during the Phase-Out Period by providing

the   Phase-Out     Inventory       List      and   reiterated       that    it   expected

Defendants to purchase the inventory on that list.                          (Id.)

      As the ensuing exchange of correspondence illuminates, the

parties    were "worlds         apart    on    their      understandings" of             their

respective obligations. ,           (See Sentell Ltr. of Aug. 27, 2008, Ex.

3 to the Decl. of P. Sentell, Doc. No. 390, at 1.)                     For Whitesell's

part, it not only contended that the April Termination Notices

were wrongful but that it was not obligated to meet Defendants'

supply    reguirements through           November      1,    2008.      Based       on    this

interpretation,         on    .August    26'^'^,    Whitesell        offered      to      meet

Defendants' requirements through November 1®^ if they "were willing

to pay market price for the inventory."                    (Balser Ltr. of Aug. 26,

2008,    Ex.    10 to the      Decl.    of P.       Sentell,   Doc.     No.    390.)        In

response. Defendants deplored the fact that Whitesell had provided

no notice to them of its new position in the four months that it
                                              11
continued to supply parts since the April Termination Notices.

(Sentell Ltr. of Aug. 27, 2008, at 2.)            In analyzing the Phase-

Out   Inventory List,   Defendants     stated: "[I]t      now    appears that

Whitesell has terminated its supply chain and allowed inventory

levels to be extinguished to the point that production could be

severely impacted by late this week or early next week."               (Id. at

1.)     Defendants estimated that the quantity levels of 20% of the

parts on the    Phase-Out Inventory List          were   inadequate.     (Id.)

Defendants warned Whitesell that they would "immediately begin to

use their best efforts to fill the           premeditated shortfalls in

inventory levels and expedite the supply of these parts from other

suppliers." (Id. at 2.)      Finally, Defendants demanded an accurate

inventory list.''   (Id. at 3.)   This demand was emphasized again in

an email on that same day, wherein Defendants expressed their "most

immediate    need" to "expedite   the      confirmation    and   purchase   of

[Whitesell's] existing inventories, so that [Defendants] can do

their best to cover whatever shortages may exist."                (Sentell E-

mail of Aug. 27, 2008, Ex. 4 to the Decl. of P. Sentell, Doc. No.

390.)

      Without providing an updated or accurate inventory list, and

"to avoid any further unnecessary dispute regarding the phase out,

Whitesell    [agreed]   to   supply    all   of    defendants'     production



'' Defendants provided several specific examples of the list's
inaccuracies in the August 27'^'^ letter.
                                      12
requirements as stated on the DFC as of August 21^^ (the date we

provided    our   phase     out   list)   to   November     1,    2008   at   current

contract prices."       (Balser E-mail of Aug. 28, 2008, Ex. 12 to the

Decl. of P. Sentell, Doc. No. 390.)               Unhappy with utilizing the

Phase-Out Inventory List as the basis of any agreement. Defendants

submitted a counter-proposal to resolve the matter of closing out

the Phase-Out Period.         (See Sentell Ltr. of Aug. 29, 2008, Ex. 4

to the Decl. of P. Sentell, Doc. No. 435.)

     From there, the parties volleyed various terms and conditions

back and forth over the course of the next several weeks, with

Defendants    all    the    while   expressing    concern        about   Whitesell's

ability to meet their demands for parts through November 1, 2008

despite    Whitesell's      assurances     that   it   would.        Moreover,     on

September    5,     2008,   Defendants     offered     to    purchase      and   take

immediate delivery of active parts listed on Whitesell's Phase-

Out Inventory List in exchange for Whitesell's promise to fill any

shortages by Defendants until November 1, 2008.®                  (Sentell Ltr. of

Sept. 5, 2008, Ex. 5 to the Decl. of P. Sentell, Doc. No. 390.)

Defendants reiterated that they must know "whether Whitesell is in




®   Defendants renewed this offer to "purchase all of the active
parts contained on Whitesell's August 4, 2008 Phase-Out List for
parts subject to Defendants' termination notices" by letter of
October 31, 2008.   (See Sentell Ltr. of Oct. 31, 2008, Ex. 2 to
the Decl. of P. Sentell, Doc. No. 435.) Later that day, Whitesell
would send its updated Inventory List to Defendants that included
80% more inventory.
                                          13
fact willing to immediately provide the level of parts necessary

to meet the Defendants' requirements until November 1, 2008." (Id.)

Defendants    pointed    out    that   the    longer     this   issue    remained

unresolved, "the more costly it is for the Defendants to cover the

potential    interim    shortages."         (Id.)      This   proposal   was     not

accepted, although Whitesell represented that it would continue to

keep Defendants supplied with all of their production requirements

up to November 1, 2008.        (See, e.g., Balser Ltr. of Sept. 17, 2008,

Ex. 13 to the Decl. of P. Sentell, Doc. No. 390, at 1.)

        During this same time frame, the parties were negotiating a

global settlement strategy with the assistance of a Special Master.

Then, on October 7, 2008, the Court, invited the                  parties to a

courtroom proceeding in which it was pronounced that the SPA was

too vague and indefinite to be enforced.®              (See generally Hrg. Tr.

of Oct.    7, 2008,    Doc.    No. 211.)      A     written   Order   followed    on




®  As the Court mentioned earlier, this pronouncement was not a
shock to the parties.   Rather the presiding judge, the Honorable
Dudley H. Bowen, Jr., had had doubts about the contract for years,
but deferred ruling that the parties were operating under an
invalid contract so long as they continued to have a functioning
and productive relationship.     As Judge Bowen expressed at the
October 7^^ hearing: "[W]hile we were talking settlement and while
we were talking mediation, I saw no reason to talk about the
seminal document and its potential deficiencies while the parties
were not addressing that issue. And, if this relationship could
be saved without my bringing up the holes in the contract, I
favored saving the relationship. By June 12^^, it appeared to me
that there was no hope in doing so." (Hrg. Tr. at 11.) In point
of fact, by June 12, 2008, the April Termination Notices had been
sent.
                                       14
October 14, 2008, wherein the Court recognized four categories of

parts     that   remained     subject    to     the   parties'   contractual

relationship.      (Doc. No. 212.)           Whitesell filed a motion for

emergency clarification of the Order of October 14, 2008, for which

the Court convened another hearing on October 30, 2008, to hear

argument of counsel.        On October 31, 2008, the Court entered, an

Order explaining that Whitesell did not seek clarification so much

as it asked the Court "to affirmatively enjoin the Defendants to

continue to purchase parts" from it.              (Order of Oct. 31, 2008,

Doc. No. 216, at 2.)        The Court explained that to "issue an order

prohibiting Defendants from terminating the supply relationship

and requiring.Defendants to continue doing business with Plaintiff

for a term lacking a foreseeable end . . . would require the Court

to rule on the complex issue of contract termination" without the

benefit of argument.     (Id. at 3.)         Accordingly, the Court left the

decision to terminate the supply agreement to Defendants at their

own peril of committing breach of contract.            (Id. at 6.)

        Following receipt of the October 31st Order denying its motion

for emergency clarification, Whitesell sent an updated Inventory

List to Defendants in the early evening of Friday, October 31,

2008.     It is undisputed that Defendants did not know Whitesell's

actual inventory positions until they received the list on October

31®^.    (N. Whitesell Dep., Doc. No. 1070-3, at 254.)



                                        15
                        II.    SUMMARY JUDGMENT STANDARD


       The Court should grant summary judgment only if "there is no

genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law."                Fed. - R. Civ. P. 56(a).              The

purpose of the summary judgment rule is to dispose of unsupported

claims or defenses, which, as a matter of law, raise no genuine

issues   of material fact suitable for             trial.          Celotex    Corp.    v.

Catrett, 477 U.S. 317, 322—24 (1986).                Facts are "material" if

they could affect the outcome of the suit under the governing

substantive law.        Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).     A dispute of those material facts "is ^genuine' . .

  [only] if the evidence is such that a reasonable jury could

return   a   verdict     for    the   nonmoving   party."          Id.       "The   mere

existence      of   a    scintilla     of     evidence        in   support     of     the

[nonmovanfs] position will be insufficient" for a jury to return

a verdict for the nonmoving party.             Id. at 252; accord Gilliard v.

Ga. Dep^t of Corrs., 500 F. App'x 860, 863 (11th Cir. 2012).

       As required, this Court will view the record evidence "in the

light most favorable to the [nonmovant]," see Matsushita Elec.

Indus. Co. V. Zenith Radio Corp., 475 U.S. 574, 587 (1986), and

will   "draw    all     justifiable     inferences       in    [the   non-movant's]

favor," see United States v. Four Parcels of Real Prop., 941 F.2d

1428, 1437 (11th Cir. 1991) (en banc) (internal punctuation and

quoted source omitted).          Additionally, the party opposing summary
                                         16
judgment "may not rest upon the mere allegations or denials in its

pleadings.      Rather, its responses . . . must set forth specific

facts showing that there is a genuine issue for trial."                  Walker v.

Darby, 911 F.2d 1573, 1576-77 (11th Cir. 1990).

       The Clerk gave the nonmoving parties in this matter notice of

the summary judgment motions and the summary judgment rules, of

the right to file affidavits or other materials in opposition, and

of    the    consequences    of    default.      (Doc.     Nos.   1039   &   1041.)

Therefore, the notice requirements of Griffith v. Wainwright, 772

F.2d 822, 825 (11th Cir. 1985) (per curiam), are satisfied.

       The   briefing   with      submissions    of    evidentiary   support    was

complete on the motions for summary judgment in November 2018.                   At

that point, the time for filing materials had expired, and the

motions were ripe for consideration.                  Nevertheless, more than a

year later, Whitesell filed a memorandum in support of its motion

for   partial summary judgment          on    Defendants'    counterclaims for

expedite fees.      Therein, Whitesell contends that the depositions

of    expert     witnesses     taken    during        September   2019   provided

additional support for its motion.               Defendants opposed the late

filing as untimely and on its merits.                  Whitesell filed a reply

brief on January 29, 2020.             The matter is once again ripe for

consideration.




                                        17
                            III.    LEGAL ANALYSIS


     A.        Husc[varna's Motion for Sxunmary Judgment with Respect to
               Excess Fastener Inventory

        In Count III of the Second Amended Complaint, Whitesell claims

that Husqvarna breached Section 23.1 of the SPA in failing to

complete the full utilization of its inventory prior to the end of

the Phase-Out Period.           Thus, Whitesell claims Husqvarna must pay

for the excess fastener inventory as it existed on November 1,

2008.     Husqvarna contends it is entitled to summary judgment on

this claim because Whitesell's provision of an intentionally false

Phase-Out Inventory List on August 20, 2008, was a material breach

of its obligations under Section 23.1 of the SPA.

        The    Court   starts    with    the   contract    provision   Husqvarna

allegedly breached that would entitle Whitesell to the damages it

seeks.        Section 23.1 provides that both parties shall "cooperate

in good faith and use their best efforts to wind up and complete

the full utilization [of Whitesell's product made for Husqvarna]

prior to the end of the Phase-Out Period."                    Whitesell's claim

invokes this promise of "full utilization." Section 23.1, however,

further provides that Whitesell is required to advise Husqvarna of

the quantities at issue such that Husqvarna "shall take delivery

of all such Good(s) during this period."                  As explained by David

Agee of Husqvarna, the provision of an accurate inventory was

beneficial to both parties.             An accurate list would have provided


                                          18
for       the "use       up" of    Whitesell's inventory,          and   it   would       have

allowed Husqvarna to "make determinations where [it] needed to

concentrate [its] efforts on shortfalls" in inventory.                             (Dep. of

David Agee, Ex. C to Defs.' Opp'n to Pl.'s Mot. for Partial Summ.

J. as to Expedite Fees, Doc. No. 1051, at 138-39.)

          It is undisputed that on August 20, 2008, Whitesell not only

provided          an     inaccurate     Phase-Out      Inventory         List,      but     an

intentionally false inventory list.                   Indeed, Whitesell does not

attempt          to     contradict     Mr.    Whitesell's         testimony        that     he

dramatically reduced the inventory on the list provided by his

employees to "play that game."^°                   This deceitful conduct is the

antithesis of the good faith and best efforts required by the SPA.

See Black's Law Dictionary (lO^"^ ed. 2014) (defining "good faith"

as "honesty in belief or purpose," "faithfulness to one's duty or

obligation," and "absence of intent to defraud") and (defining

"best efforts" as "diligent attempts to carry out an obligation").

Moreover,             Whitesell    refused   to    provide    an    accurate       list    to

Husqvarna in the face of repeated requests to do so after August

20'^'^.        Whitesell's late assurances that it would continue to meet


supply requirements until November 1, 2008, does nothing to inform




^0 Whitesell does dispute that it never sent an accurate inventory
list, pointing to the disclosure of the list hours prior to the
end       of    the    Phase-Out   Period.    It   would     be   farcical    at    best    to
suggest that this last hour provision of an accurate list comports
with the notions of "good faith" and "best efforts."
                                             19
Husqvarna of its inventory.positions such that Husqvarna could

make plans for utilization.     Indeed, it would not be reasonable to

expect Husqvarna to fully utilize inventory about which it was

completely unaware during the six-month Phase-Out Period.             See

O.C.G.A. § 13-4-23 ("If the nonperformance of a party to a contract

is caused by the conduct of the opposite party, such conduct shall

excuse the other party from performance.")        In short, no reasonable

jury could conclude that Whitesell complied with its obligations

of good faith and best efforts under Section 23.1 in light of the

undisputed fact that Mr. Neil Whitesell provided an intentionally

false    Phase-Out   Inventory List    despite   Whitesell's   obligations

under the SPA.^^


        In response to the motion for summary judgment, Whitesell

contends that Husqvarna also acted in bad faith.        Whitesell argues

that it is Husqvarna's bad faith that put Mr. Neil Whitesell in

such a state of "economic duress" that he had to respond in kind

with this false Phase-Out Inventory List.            Whitesell continues

that Husqvarna's behavior creates genuine disputes of material

fact related to the respective good-faith, or in this case, bad-

faith conduct of the parties such that only a jury can resolve the

matter.    More specifically, Whitesell states: "[T]here remains an



    The Court recognizes that matters of "good faith" and "best
efforts" are typically fact-intensive questions for the jury.
Here, however, the fact of intentional bad faith and lack of best
efforts on Whitesell's part is undisputed.
                                      20
open    question     whether          Defendants       inhibited      Whitesell      from

providing [an accurate] list sooner through their own bad faith."

(Pl.'s Opp'n to          Def.   Husqvarna's Mot. for Summ.                J.   on   Excess

Fastener Inventory, Doc. No. 1053, at 14.)                       The Court must now

then   examine     the    alleged       bad    faith    conduct      of   Husqvarna    to

determine   whether       a     genuine   dispute       of    fact   exists    for    jury

resolution.


       As evidence of Husqvarna's bad faith, Whitesell points out

that it did not receive a list of terminating parts from Husqvarna

until July 1, 2008, two months after its self-imposed deadline in

the April Termination Notice.             However, the provision of a list of

terminating parts was not required under the contract and was not

a condition precedent to Whitesell's provision of the Phase-Out

Inventory List.      (See Order of Mar. 25, 2010, Doc. No. 307, at 13

("Section   23.0     does       not    provide     that      Husqvarna    identify     the

specific parts that would fall subject to the November 1, 2008 end

date for the notice to be effective.").) The April Termination

Notice provided that the terminating                    parts included         all parts

transitioned to Whitesell by December 31, 2003, and any parts which

first came into use after December 31, 2003 and were immediately

transitioned.       This Court has already determined that the April

Termination Notice was effective to terminate these types of parts

and importantly, that Whitesell, as the supplier, should have known

what parts fall into these categories.                  (Id.)    Moreover, Whitesell
                                              21
does not explain how the July 1st lists provided by Husqvarna

impeded its ability to provide an accurate Phase-Out Inventory

List.12   It is particularly noteworthy that the Phase-Out Inventory

List provided by Whitesell on August 20'^'^ included all active parts

whether they were terminable or not.   (See N. Whitesell Dep., Doc.

No.   1070-2, at   346.)   Finally, there   is    no evidence that any

inaccuracies in the list of terminating parts provided by Husqvarna

were intentional or in any other way an act of bad faith.^

      Whitesell next points to the fact that Husqvarna chose to

send the April Termination Notice in the midst of their global

settlement negotiations.     However, there is no evidence that the




12 The argument that Whitesell needed these lists prior to being
able to supply a Phase-Out Inventory List is contradicted by the
fact that Whitesell had obtained most of the parts in its inventory
through purchase orders in late 2007 and early 2008.      (Decl. of
John Duffner, Doc. No. 411, SlSl 16, 19.)        Besides, the Court has
already determined that Whitesell had the ability to figure out
what parts fell within the category of terminable parts from its
own system.
12 There is a dispute of fact about the accuracy of the July 1,
2008 lists provided by Husqvarna. Apparently, Husqvarna provided
two lists - one of terminating parts and one of parts that would
not be terminating on November 1, 2008.     Mr. John Duffner of
Whitesell averred that the lists were "very inaccurate and
confusing."   (Duffner Decl. SISI 8-9.)   Mr. Agee of Husqvarna
testified that they were not aware of any errors in the lists when
they were submitted to Whitesell in July and that the inaccuracies
were not major.   (Agee Dep. at 173-74.)    Ryan Sadler similarly
testified that the lists reflected information from Husqvarna's
system which he believed was correct at the time. (Dep. of Ryan T.
Sadler, Ex. 8 to the Decl. of Joy Odom, Doc. No. 1037, at 217-18.)
Even viewing the evidence in the light most favorable to Whitesell,
that the lists were very inaccurate and confusing, this is not
evidence of bad faith on Husqvarna's part.
                                  22
parties mutually agreed to abstain from exercising the contractual

right to terminate the supply of parts after their initial term.

In fact, Whitesell previously insisted that the Consent Order of

May 17, 2005 placed         an   ongoing     obligation   on the    parties to

continue   their     relationship      "[u]ntil    the    issues   between   the

parties [we]re resolved."           (See Order of Oct. 31, 2008, at 4

(citing Consent Order of May 17, 2005, Doc. No. 30, at 2).)                  The

Court rejected this argument on October 31, 2008, pointing out

that the Consent Order itself provides that the parties were only

obligated to continue their supply agreement "through the end of

the initial term."        (Id. at 4-5 (citing Consent Order of May 17,

2005, at 2, 51.)          In short, no reasonable juror could find that

the lawful exercise of a contractual right to terminate is bad

faith.     See Automatic Sprinkler Corp. of Am. v. Anderson, 257

S.E.2d 283, 284 (Ga. 1979) ("There can be no breach of an implied

covenant of good faith where a party to a contract has done what

the provisions of the contract expressly give him the right to

do.")

      Next, Whitesell points out that even though Husqvarna sent

the April Termination Notice, it insisted, contrary to the terms

of   the   SPA,    that    Whitesell    continue    to    supply    Husqvarna's

requirements through the end of the contract.                Thus, it was bad

faith for Husqvarna to expect Whitesell to wind down the supply of

terminating       parts   and    simultaneously    expect    assurances      that
                                        23
Whitesell would provide continuous supply until November 1, 2008.

The problem with this argument is that it is based on a faulty

premise, that is, that Husqvarna's insistence on supply through

November 1, 2008 was contrary to the terms of the SPA.                             It was

not.     Section 23.1 provides that "[e]xcept as otherwise provided

herein, all terms and conditions of [the SPA] shall continue in

effect throughout the Phase-Out Period."                   Section 3.0 of the SPA

provides that the contract term "begins January 1, 2001 and will

continue until April 1, 2008 (later modified to be November 1,

2008)."     The termination provision, SPA § 23.0, did not provide

for an alternate termination date - such as the date a notice of

termination    is      sent.        Rather,    Section    23.0    provides    that       the

termination       of     the    supply     agreement       was    effective        "after

completion    of the       initial term," which            was    November    1,    2008.

Moreover, the parties' Consent Order of May 17, 2005 provides that

Whitesell shall supply "100 percent of [Defendants'] requirements

for all goods and parts" "through the end of the initial term of

the Supply Agreement."              (Doc. No. 30, at 2, SI 1.)

        Finally, Whitesell argues that Husqvarna has not established

that it suffered any prejudice by the provision of an intentionally

false    Phase-Out      Inventory List.            This   assertion      is   belied      by

Defendants'    evidence        of   the   effect   that this      false   list     had    on


their    efforts    to    wind-down       their    business      with   Whitesell,        as

discussed    in    relation     to     Defendants'    claim for         expedite    fees,

                                              24
infra.    Further, it is Whitesell that asserts a breach of contract

claim against Husqvarna for failure to fully utilize its inventory.

Husqvarna is defending the claim by asserting that under Georgia

law, the nonperformance of a party to a contract is excused from

performance if the nonperformance is "caused by the conduct of the

opposite party."       O.C.G.A. § 13-4-23.               Thus, Whitesell cannot

enforce the "full utilization" term of the phase-out provision if

its   conduct   is   the   cause   of    Husqvarna's       nonperformance.        An

affirmative showing of prejudice on the defending party's part, is

not required.

      In conclusion. Section 23.1 of the SPA required Whitesell to

provide accurate and timely inventory positions to allow Husqvarna

to "complete the full utilization" of that inventory during the

six-month Phase-Out Period.             The provision of an intentionally

false    Phase-Out   Inventory     List       is   a   material   breach    of   that

obligation as a matter of law.           That is, no reasonable jury would

award Whitesell damages to cover the cost of inventory that was

intentionally    not   disclosed    to    Husqvarna       during   the     phase-out

period.    Moreover, Whitesell has demonstrated no genuine dispute

of material fact that would mitigate, alter, or put into question

this determination.        Accordingly, Husqvarna's motion for summary

judgment on Claim III of the Second Amended Complaint (seeking

damages for excess fastener inventory) is GRANTED.



                                         25
       B.   Whitesell's Partial Motion for Summary Judgment with
            Respect to Defendants' Expedite Fees

       Count II of each Defendant's Answer and Counterclaims asserts

that   Whitesell    breached   its    obligation     to   provide    timely    and

accurate information regarding its inventory positions during the

Phase-Out Period.       Defendants further allege that this failure

forced them to expedite the supply of parts, including parts which

were not subject to the April Termination Notices, from other

suppliers   at     higher   prices    to    ensure   that    their     production

operations continued uninterrupted.           Thus, Defendants seek damages

related to these extra costs, which the parties have come to call

"expedite fees."

       Presently,     Whitesell      moves    for     summary    judgment       on

Defendants' claims for expedite fees.                Whitesell's argument is

twofold.     First,    Whitesell     contends   that      Defendants    have   not

identified any expedite fees or increased part charges actually

incurred as a result of Whitesell's misconduct.              Second, Whitesell

contends that to the extent Defendants incurred expedite fees, the

fees were indisputably caused by Defendants' failure to line up

alternative suppliers in a timely manner.

       In response. Defendants first present evidence that they have

incurred expedite fees.        (See generally Ex. 10 & 11 to the Decl.

of Joy Odom in Support of Pl.'s Mot. for Partial Summ. J. on'

Expedite Fees, Doc. No. 1037-1; and Exs. D, E & F to Defs.', Opp'n


                                       26
to Pi's Mot. for Partial Summary J. on Expedite Fees, Doc. No.

1051; see also Defs.' Opp'n to Pl.'s Mot. for Partial Summ. J. on

Expedite Fees, at 5.)       In reply, Whitesell does not dispute the

existence of this evidence; rather, it contends that the evidence

post-dates   the   relevant    period    of   time.   More   specifically,

Whitesell points out that four days after its disclosure of the

false Phase-Out Inventory List, it committed to supply Defendants

all of its requirements until November 1, 2008.              Accordingly,

Whitesell could only be liable for expedite fees incurred in that

four-day window because that is the only time that would have had

any bearing on Defendants' planning, and there is no evidence of

any extra fees incurred during this time period.

     Whitesell's argument in this respect goes to the heart of the

parties' dispute with respect to expedite fees - what was the cause

of incurring the expedite fees?          According to Defendants, they

needed accurate information to plan for the use-up of inventory

not only during the Phase-Out Period, but if necessary beyond that

Period, in order to meet its obligation under Section 23.1 for

"full   utilization"   of     Whitesell's     inventory.     That   is,   an



    Whitesell suggests that Defendants represented that they had
no intention of purchasing parts from Whitesell after November 1,
2008,   pointing  to   an   isolated  statement  in  the  parties'
negotiations from the end of August 2008.      (See Pl.'s Reply in
Supp. of its Mot. for Partial Summ. J. on Expedite Fees, Doc. No.
1078, at 8 (quoting Sentell Ltr. of Aug. 29, 2008).)      However,
this statement must be read in context. It is undisputed that at
this  time   Whitesell    had  represented,  through  the  falsely
                                    27
accurate Phase-Out Inventory List was essential to their planning

to    use   up   Whitesell's      inventory     and     effectively     time   their

commitments to other suppliers.                (See Decl. of Ryan T. Sadler,

Doc. No. 389, SI 3.)

       Defendants'     witnesses        have    testified      that    an   accurate


inventory list would have allowed them to "make determinations

about when exactly [Defendants] would need the new product to start

arriving."       (Agee Dep. at 139.)           Without it. Defendants "had to

proceed as if they had to supply everything November 1, 2008."

(Id. at 140.)       Mr. Agee of Husqvarna explained that while they had

started making arrangements with other suppliers in May and June

of 2008, they waited as long as they could to make commitments

because     they    were   still    under      their    good   faith    contractual

obligation to use Whitesell's inventory.                (Id. at 150, 210; id. at

148 ("[W]e knew it was a risk, but we wanted to wait as long as we

could so that if we got the list in a reasonable amount of time,

we could use up what we could.").)                Ultimately, when they could

not    wait   any   longer   to    be    assured       of   Whitesell's     inventory




understated Phase-Out Inventory List, that its inventory would
fall short of Defendants' phase-out period requirements. How much
short remained a mystery to Defendants. In any event, the fallacy
created by Whitesell's false inventory list infected all efforts
of negotiation. At the very least, it creates disputes of material
fact with respect to the parties' intentions and representations
during this time period.
                                          28
positions, they committed to other suppliers,                 (Id. at 150, 210-

11; id. at 181 ("[W]e had to operate under the assumption that

there would be nothing on November                  So we — we had to incur

those fees.").)

       Whitesell, however, points to evidence arguably demonstrating

that had Defendants made arrangements to transition their business

to alternative suppliers prior to the August-November time frame,

they would not have incurred expedite fees.^®            (Sadler Dep. at 204

(admitting that the more time provided for transition, the lower

the    risk   of    incurring    expedite     fees);   Agee    Dep.   at   210-11

(admitting that Husqvarna was later than it should have or could




  Mr. Sadler of Husqvarna explained that Whitesell's inconsistent
representations caused the expedite fees. He stated that Whitesell
maintained that the understated Phase-Out Inventory List was
accurate and refused to provide any other information.     (Sadler
Decl. f 7.) Whitesell also rejected Defendants' offer to purchase
the active parts on the Phase-Out Inventory List. (Id.) Finally,
even though Whitesell subsequently agreed to meet all requirements
until November 1, 2008, it also represented it had no obligation
to do so.   (Id.)   "Given the positions Whitesell communicated,
Husqvarna had no choice but to continue its efforts to expedite
and commit to immediate supply of the terminating parts from other
suppliers."   (Id.; see also Dep. of Donald J. Market, Ex. G to
Defs.' Opp'n to Pl.'s Mot. for Partial Summ. J. as to Expedite
Fees, Doc. No. 1051, at 203-04 ("That list was woefully short of
getting us to the end of the phase-out period, which was the end
of the contract. We immediately went into'crisis mode and had to
go out and source -- expedite and source parts.").)

1®    It   must    be   noted   that   Defendants   contend    that   Whitesell
represented it would cease supply of all parts on November 1, 2008.
Thus, there would be no reason to set up a supply chain for these
parts ahead of time. Defendants claim they incurred expedite fees
related to the alternative supply of non-terminable parts as well.
                                         29
have been in committing to other suppliers).)   Indeed, many parts

required a lead time of 12 to 16 weeks to transition to other

suppliers.   (See Deal, of Joy Odom in Support of Pl.'s Mot. for

Partial Summ. J. on Expedite Fees, Doc. No. 1037-1, Exs. 25 & 26;

Dep. of David Agee, Ex. 17 to the Decl. of Joy Odom in Support of

Pl.'s Mot. for Partial Summ. J. on Expedite Fees, Doc. No. 1037-

1, at 182-83.)   And, Defendants acknowledge that they could have

begun the search process for alternative suppliers even prior to

sending the April Termination Notices.   (Sadler Dep. at 204-05.)

     The Court is struck by the following passage in Whitesell's

most recent reply brief in support of its motion:

     The fundamental premise underlying this Reply is the
     Defendants sent Whitesell a termination notice in April
     2008. The Defendants then belatedly provided a list of
     parts to Whitesell that they intended to terminate.
     Whitesell then told the Defendants it would supply them
     through the end of the contract term, October 31, 2008.
     Moreover, in an e-mail dated August 29, 2008, from the
     Defendants' counsel, Mr. Perry Sentell, to Whitesell's
     counsel Mr. David Balser, the Defendants confirmed that
     they would not purchase any parts after November 1, 2008.
     The Defendants then, despite terminating certain parts,
     failed to line up alternative suppliers.     Put simply,
     Whitesell cannot be responsible for expedite fees prior
     to the end of the contract term because Whitesell told
     the Defendants it would supply them (and indisputably
     had the parts and capability to supply the Defendants)
     and cannot be responsible for expedite fees after the
     end of the contract duration term because the Defendants
     terminated Whitesell, which means the Defendants had an
     obligation to line up alternative suppliers.

(Pl.'s Reply Br., Doc. No. 1347, 1 3 (citation omiited).)   This is

certainly one way to describe the events that took place during


                                30
the Phase-Out Period. And a jury may find it to be so.                For purposes

of Whitesell's motion for summary judgment, however, it ignores

evidence that Defendants never had an accurate understanding of

Whitesell's inventory positions throughout the Phase-Out Period so

they could effectively plan its use and transition to another

supplier   because       of   the    intentional       deception    of   Mr.    Neil

Whitesell.   Moreover, Whitesell refused to update or correct the

misinformation, only representing that it would continue to supply

parts until November 1, 2008.          It is not difficult to imagine that

Defendants could not or did not rely upon this representation when

the   inventory     positions        were,   in    some    instances,      grossly

inadequate. Also, Whitesell had represented during this time frame

that it planned to terminate the supply of all active                          parts,

putting Defendants in an even more precarious position.                   Finally,

Whitesell's reliance upon one statement of defense counsel (on

August 29, 2008) in the midst of the turmoil created by the false

inventory list, failed settlement negotiations, and the Court's

ruling that the SPA was unenforceable, is rather guileful.                       That

is to say, the Court finds there is evidence to support Defendants'

side of the story on the expedite fees:

      Whitesell's       successful    efforts     to   mislead     Defendants
      about the quantities of parts in its inventory, along
      with its contemporaneous expressions of unwillingness to
      supply any parts to Defendants following November 1,
      2008, created the foreseeable result which now confronts
      Whitesell     -    Defendants'     incurrence       of     substantial
      expedite fees       and   Whitesell's remaining inventory of
                                        31
      hidden   parts.     Had  Whitesell   provided   truthful
      information concerning its inventory positions on a
      timely    basis,  Husqvarna,    consistent    with   the
      acknowledged intent behind § 23.1 of the SPA, would have
      had this inventory available to utilize in planning a
      smooth transition to Supply Tech at non-expedited
     •prices.        Whitesell's egregious conduct made this                     an
      impossibility.

(Defs.'     Resp.    in   Opp'n,    Doc.    No.    1337,     at    4-5   (citation      and

footnote omitted).)

      In    short,    there    are    genuine       disputes       of    material     fact

regarding the cause of any expedite fees incurred by Defendants.

Whether they were caused, in whole or in part, by Whitesell's

failure to provide a timely and accurate Phase-Out Inventory List

or   whether      Defendants    simply       waited      too      long   to    create    an

alternative       supply    chain    is     an     issue     for    jury      resolution.

Whitesell's submission of expert testimony concerning Defendants'

calculations of those fees, and its criticisms thereof, do not

remove     the   material factual      disputes         on   causation.         Moreover,

determinations of what and when expedite fees were incurred by

Defendants       and for   what     reason       they   were   incurred, i.e.,          the

damages, if any, resulting from the parties' conduct, are also

matters for jury resolution.               Accordingly, Whitesell's motion for

partial summary judgment with respect to Defendants' claims for

expedite fees is DENIED.




                                            32
                                IV.   CONCLUSION


   ■ Upon the foregoing, Defendant Husqvarna's motion for summary

judgment with respect to Count III of the Second Amended Complaint

(doc. no. 1034) is GRANTED.             Thus, Defendant Husqvarna is not

liable   for   the     excess    fastener     inventory    that    existed   for

terminated     parts    on   November    1,    2008.      Further,    Plaintiff

Whitesell's partial motion for summary judgment with respect to

Defendants' claim that Whitesell pay their expedite fees (doc. no.

1037) is DENIED.       There exists a triable issue of fact on whether

Defendants incurred expedite fees as a result of its own delay or

as a result of Whitesell's conduct and representations during the

Phase-Out Period.


     ORDER ENTERED at Augusta, Georgia, this                      day of March,

2020.




                                                    DAL HALL, CHIEF JUDGE
                                              UNITED STATES DISTRICT COURT
                                              SOUTHERN   DISTRICT OF GEORGIA




                                        33
